MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       FILED
court except for the purpose of establishing                               Apr 18 2018, 10:06 am
the defense of res judicata, collateral
                                                                                CLERK
estoppel, or the law of the case.                                           Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Troy A. Shultz,                                          April 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1711-CR-2737
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1703-F6-251



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018               Page 1 of 10
                                          Case Summary
[1]   Troy Shultz was charged with and found guilty of Level 6 felony criminal

      confinement after he pinned a battery victim to the ground while her attacker

      fled the scene. After the end of trial but prior to sentencing, Shultz filed a

      motion for a mistrial alleging that he was prejudiced by comments he and two

      friends inadvertently made within earshot of a member of the jury during a

      break in trial. Following a hearing, the trial court denied Shultz’s motion and

      sentenced him to a term of one and one-half years in community corrections.

      On appeal, Shultz challenges the sufficiency of the evidence to sustain his

      conviction and the trial court’s denial of his motion for a mistrial. We affirm.



                            Facts and Procedural History
[2]   In the years leading up to the date in question, Kristine Parker and David Boger

      were engaged in “[a]n ugly rollercoaster ride” of a relationship. Tr. Vol. II, p.

      64. As of December of 2016, Boger and Parker were no longer romantically

      involved. However, Boger owed Parker money for a debt that was incurred

      during his relationship with Parker.


[3]   At some point during the morning of December 4, 2016, Parker picked up

      Boger who was going to “work off some of the money he owed” Parker by

      helping her “with her painting business.” Tr. Vol. II, p. 65. Boger had also

      indicated that he “had a check, but [that] he had to go pick up the check from




      Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018   Page 2 of 10
      one boss, and he had a second check that was at [Shultz’s] house [1]” and that he

      would give Parker these checks to help pay off his debt. Tr. Vol. II, p. 65.

      Parker and Boger met Boger’s boss at Four D’s Bar and Grill. After leaving the

      bar, Parker and Boger made their way to Shultz’s home to retrieve the other

      check.


[4]   When they arrived at Shultz’s home, Shultz was in the garage. Boger joined

      Shultz in the garage. After a while, Parker felt that “it was taking way to[o]

      long to get a check” and became frustrated because she “was under contract for

      [a] painting gig … and [she] need[ed] to get painting.” Tr. Vol. II, p. 68.

      Parker told Boger “come on, let’s go, grab the check, let’s go.” Tr. Vol. II, p.

      68.


[5]   Eventually, Parker got out of her vehicle and went into the garage. Parker

      decided to leave and to complete the painting job alone after Boger became

      agitated. As Parker started to leave the garage, Boger “got really upset, and

      tried taking [Parker’s] keys away from [her].” Tr. Vol. II, p. 69. Boger “didn’t

      want [her] to leave” so he followed her back to her vehicle. Tr. Vol. II, p. 69.

      The situation soon escalated. Boger “took [Parker’s] keys out of [her] hand,

      and then he hit [her] in [her] face with it, punched [her] a few times, and

      knocked [her] to the ground, wrestled [her] over the car and put a dent in [her

      vehicle].” Tr. Vol. II, p. 70. “Then some neighbors from across the way …




      1
          The check was at Shultz’s residence because Boger was living with Shultz at the time. Tr. Vol. II, p. 64.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018               Page 3 of 10
      come out, and … asked if the police need to be called, and [Parker] said yes yes

      call the cops[.]” Tr. Vol. II, p. 70. At this point, Boger took Parker’s purse and

      keys and began “dragging” her into Shultz’s garage by the arm. Tr. Vol. II, p.

      70. Once in the garage, Boger held Parker down to the ground in between a

      couch and a table. Parker was “squished down” with Boger “on top of [her].”

      Tr. Vol. II, p. 73. After a “little bit,” Boger told Shultz “to hold [Parker] down,

      don’t let [her] go anywhere[.]” Tr. Vol. II, p. 71. Boger and Shultz switched

      places and Shultz “starting holding [Parker] down.” Tr. Vol. II, p. 74. Boger

      fled the garage and “took off” in Parker’s vehicle. Tr. Vol. II, p. 71. After a

      while, Shultz “just got up” and let Parker leave. Tr. Vol. II, p. 76. Parker ran

      through Shultz’s home and out a back door before fleeing to a nearby home.


[6]   Terrie Kitchen and her fiancé Darrel McDonald lived near Shultz’s home.

      While Kitchen and McDonald were making dinner, they heard a “bang bang

      bang on the back door.” Tr. Vol. II, p. 108. When they answered the door,

      “here stood this bloody woman shaking, trembling, crying. You could see she

      had been physically beaten. There was blood coming from her nose. There

      was blood on her clothes[.]” Tr. Vol. II, p. 108. The woman, i.e., Parker, also

      “[l]ooked like she had red marks on her neck. Her arm[] had marks on it, and

      she was complaining about a broken finger[.]” Tr. Vol. II, p. 114. Parker was

      “distraught” and “a little bit dazed but still knew what was going on.” Tr. Vol.

      II, p. 109. She indicated that while at Shultz’s house, she had been beaten by

      an ex-boyfriend and that Shultz had “held her” before she managed to get

      away. Tr. Vol. II, p. 115.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018   Page 4 of 10
[7]    Soon thereafter, the police came to the residence to talk to Parker. After talking

       to Parker, the responding officers documented her injuries. As a result of the

       incident, Parker suffered “scratches and nicks” all over, nine stiches on the

       inside of her mouth, eleven stiches on the outside of her lip, and two black eyes.

       Tr. Vol. II, p. 71.


[8]    On March 8, 2017, the State charged Shultz with Level 6 felony criminal

       confinement. The matter proceeded to trial on September 19, 2017. During a

       break in trial proceedings, Shultz and two friends loudly discussed the case in

       the corridor of the courthouse. The conversation ended after Shultz realized

       that a gentleman walking a few feet in front of them was a juror. Following

       trial, the jury found Shultz guilty as charged.


[9]    Sentencing was originally scheduled for October 17, 2017, but was rescheduled

       for November 6, 2017. On October 31, 2017, Shultz filed a motion for a

       mistrial, arguing that the jury may have been tainted by the juror overhearing

       the conversation between Shultz and his friends during a break in the trial.

       Following a hearing on Shultz’s motion, the trial court denied Shultz’s request

       for a mistrial. The trial court then sentenced Shultz to a term of one and one-

       half years in community corrections.



                                  Discussion and Decision
                                I. Sufficiency of the Evidence
[10]   Shultz contends that the evidence is insufficient to sustain his conviction.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018   Page 5 of 10
               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict.
               Reviewing courts should not assess witness credibility and weigh
               the evidence to determine whether it is sufficient to support a
               conviction. Convictions should be affirmed unless no reasonable
               fact-finder could find the elements of the crime proven beyond a
               reasonable doubt.


       Moore v. State, 27 N.E.3d 749, 754 (Ind. 2015) (quotations omitted, emphasis in

       original). “It is for the trier of fact to resolve conflicts in the evidence and to

       decide which witnesses to believe or disbelieve.” Murray v. State, 761 N.E.2d

       406, 409 (Ind. 2002) (quotation omitted).


[11]   Shultz relies on the incredible dubiosity rule in an attempt to discredit Parker’s

       testimony. The Indiana Supreme Court has defined the limited scope of the

       incredible dubiosity rule, stating that “a court will impinge on the jury’s

       responsibility to judge the credibility of the witnesses only when it has

       confronted inherently improbable testimony or coerced, equivocal, wholly

       uncorroborated testimony of incredible dubiosity.” Moore, 27 N.E.3d at 755

       (internal quotations omitted). Further, “[a] court will only impinge upon the

       jury’s duty to judge witness credibility where a sole witness presents inherently

       contradictory testimony which is equivocal or the result of coercion and there is

       a complete lack of circumstantial evidence of the appellant’s guilt. Id. (internal

       quotations omitted, emphases in original). While the incredible dubiosity rule

       does not provide an impossible standard to meet, “it is a difficult standard to

       meet, and one that requires great ambiguity and inconsistency in the evidence.”


       Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018   Page 6 of 10
       Id. at 756 (internal quotations and brackets omitted). Stated differently, “[t]he

       testimony must be so convoluted and/or contrary to human experience that no

       reasonable person could believe it.” Id. (internal quotation omitted).


[12]   Shultz argues that, with regard to his confinement of Parker, Parker was the

       sole testifying witness. However, two of Shultz’s neighbors gave corroborating

       testimony. While the neighbors were not present in Shultz’s garage when the

       attack occurred, they testified about their encounter with Parker immediately

       following the attack. In doing so, they described Parker’s demeanor and

       injuries. Their testimony regarding what Parker told them immediately after

       the attack corroborated Parker’s trial testimony. Thus, the “first factor of the

       incredible dubiosity rule has not been met because there were multiple testifying

       witnesses that the jury could have relied upon in reaching its verdict.” See id. at

       757–58.


[13]   In addition, Parker’s trial testimony was unwavering and completely consistent.

       Parker consistently testified that after Boger beat her, Shultz held her down

       while Boger fled in her vehicle. In an attempt to paint Parker’s testimony as

       inconsistent, Shultz points to alleged inconsistencies between Parker’s pre-trial

       statements to investigating officers and her trial testimony regarding when the

       garage door was closed and whether she entered the home prior to the attack in

       the garage. To the extent that Parker’s pre-trial statements were inconsistent

       with her trial testimony, the Indiana Supreme Court has concluded that “even if

       the trial testimony is inconsistent with pre-trial statements, that does not

       necessarily make the testimony at trial incredibly dubious.” Id. at 758. Parker

       Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018   Page 7 of 10
       did not waiver in her testimony at trial and, in performing its role as the trier-of-

       fact, the jury had the ability to consider Parker’s credibility, resolve conflicts in

       the evidence, and to decide whether it believed Parker.2 See Murray, 761 N.E.2d

       at 409.


[14]   Finally, we disagree with Shultz’s claim that evidence of the injuries sustained

       by Parker could not be considered circumstantial evidence of his guilt. The

       evidence of the injuries sustained by Parker corroborated her testimony about

       the attack and could reasonably lead to the inference that both the physical

       beating and the subsequent confinement occurred in the manner described by

       Parker. “[W]here there is circumstantial evidence of an individual’s guilt,

       reliance on the incredible dubiosity rule is misplaced.” Moore, 27 N.E.3d at 759

       (internal quotation omitted). Given that none of the factors for application of

       the incredible dubiosity rule were satisfied, we conclude that under the present

       circumstances, it would be inappropriate for this court to “impinge on the jury’s

       responsibility to judge the credibility of the witnesses.” Id. at 760 (internal

       quotation omitted).


                             II. Denial of Request for Mistrial
[15]   Shultz also contends that the trial court erred in denying his request for a

       mistrial. “Mistrial is an extreme remedy invoked only when no other measure




       2
          This same logic is easily applied to the alleged inconsistencies between Parker’s testimony and Boger’s
       testimony. The jury was in the best position to consider the conflicts between the testimony and decide who
       it believed. See Murray, 761 N.E.2d at 409.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018           Page 8 of 10
       can rectify the perilous situation.” Warren v. State, 757 N.E.2d 995, 998–99

       (Ind. 2001) (internal quotation omitted). “Whether to grant or deny a motion

       for a mistrial lies within the sound discretion of the trial court.” Isom v. State, 31

       N.E.3d 469, 480 (Ind. 2015). “On appeal, the trial judge’s discretion in

       determining whether to grant a mistrial is afforded great deference because the

       judge is in the best position to gauge the surrounding circumstances of an event

       and its impact on the jury.” McManus v. State, 814 N.E.2d 253, 260 (Ind. 2004).

       “We therefore review the trial court’s decision solely for abuse of discretion.”

       Id.


[16]   In this case, the alleged harm took place during a break in trial. The trial court

       excused the parties and jurors for lunch after voir dire and opening statements

       were completed and before the presentation of the evidence began. Shultz and

       two friends loudly discussed the case in the corridor of the courthouse as they

       left for lunch. This conversation included disparaging remarks about Parker

       and the Fort Wayne police department. The conversation ended after Shultz

       realized that a gentleman walking a few feet in front of them was a juror.

       When Shultz pointed the juror out to his friends, the juror nodded his head.


[17]   It is undisputed that Shultz did not alert the trial court of the situation at any

       time between when the trial resumed and the end of jury deliberations. In fact,

       Shultz did not complain of the alleged misconduct until approximately a month

       after he was convicted. We agree with the State that the record reflects that

       Shultz had ample opportunity to alert the trial court of the situation.



       Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018   Page 9 of 10
[18]   Shultz had the duty and responsibility to alert the trial court of the alleged

       misconduct after he realized that a juror may have overheard his conversation

       with his friends. Shultz, however, did not report the alleged misconduct to the

       trial court. We conclude that Shultz relinquished the claim of error when the

       he failed to formally raise the issue with the trial court in a timely manner. See

       Whiting v. State, 516 N.E.2d 1067, 1067 (Ind. 1987) (providing that a defendant

       may not observe an error in the trial, make no objection, and yet claim such

       error as a reason for reversal).


[19]   In addition, “[a] defendant who creates his own cause for mistrial presents no

       error.” Avant v. State, 528 N.E.2d 74, 78 (Ind. 1988). In this case, the alleged

       harm was caused by Shultz and his friends. Their conduct, i.e., making

       disparaging comments about the State’s witness and local law enforcement in

       the presence of a member of the jury, cannot create cause for mistrial. For these

       reasons, we conclude that the trial court did not abuse its discretion in this

       regard.


[20]   The judgment of the trial court is affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1711-CR-2737 | April 18, 2018   Page 10 of 10